




                               REGISTER.COM, INC.
                  DIRECTORS CHANGE IN CONTROL SEVERANCE PROGRAM

                  The Board of Directors of Register.com, Inc. (the "Company")
recognizes that, as is the case with many publicly-held corporations, there
exists the possibility of a Change in Control of the Company, which may result
in the loss or distraction of employees of the Company and its subsidiaries to
the detriment of the Company and its shareholders. The Board considers the
avoidance of such loss and distraction to be essential to protecting and
enhancing the best interests of the Company and its shareholders. In order to
assure the Company of the continued employment and dedication of its employees
and to seek to ensure the availability of their continued service, the Company
has adopted the Program. Capitalized terms not otherwise defined in this Program
are defined in Exhibit A to this Program.

         1. EMPLOYEES COVERED. The Program shall cover all U.S. employees of the
Company and its subsidiaries who are employed as directors by the Company or any
of its subsidiaries as of the date that a Change in Control occurs, other than
employees who are participants in another Retention or Change in Control
severance program maintained by the Company ("Participants").

         2. SEVERANCE BENEFITS. Subject to Section 4, a Participant whose
employment is terminated by the Company or its subsidiaries other than for
Cause, death or Disability within one (1) year following a Change in Control
that occurs on or prior to June 30, 2006, shall be paid by the Company, within
thirty (30) days following such termination of employment, a lump sum cash
payment equal to four (4) times the Participant's Monthly Base Salary.

         3. OTHER TERMINATIONS OF EMPLOYMENT. If a Participant's employment is
terminated (i) prior to the Change in Control or (ii) after the Change in
Control by the Company for Cause or by the Participant, the Participant shall
not be entitled to any severance benefits under Section 2.

         4. RELEASE. No severance benefit described in Section 2 shall be paid
to a Participant unless such Participant executes and delivers to the Company
(to Legal Department, Register.com, Inc., 575 Eighth Avenue, 11th Floor, NY, NY
10018) the Release in substantially the form set forth as Exhibit B, and does
not revoke the Release.

         5. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Program shall prevent or
limit a Participant's continuing or future participation in any benefit, bonus,
incentive or other plan, program, arrangement or policy provided by the Company
or any of its subsidiaries for which a Participant and/or Participant's
dependents may qualify. Amounts that are vested benefits or that a Participant
and/or a Participant's dependents are otherwise entitled to receive under any
plan, program, arrangement, or policy of the Company or any of its subsidiaries
shall be payable in accordance with such plan, program, arrangement or policy.

         6. NO SET-OFF; NO DUTY TO MITIGATE. The Company's obligation to make
the payments provided for in this Program and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against a Participant or others; provided, that any amounts payable under




Section 2 shall be reduced on a dollar-for-dollar basis by (i) any amounts
otherwise due to the Participant under the Worker Adjustment and Retraining
Notification Act and the regulations promulgated thereunder, as amended, or any
similar state or local statute ("WARN"), (ii) the amount of base salary paid to
the Participant by the Company or its subsidiaries after notice is given to a
Participant pursuant to WARN and (iii) any other cash severance payments which
the Participant is legally entitled to receive from the Company or its
subsidiaries. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to such Participant under any of the provisions of this Program.

         7. CONTROLLING LAW. This Program shall be construed and enforced
according to the internal laws of the State of New York to the extent not
preempted by Federal law, which shall otherwise control.

         8. AMENDMENTS; TERMINATION. The Company reserves the right to amend,
modify, suspend or terminate the Program at any time; provided that no such
amendment, modification, suspension or termination that has the effect of
reducing or diminishing the right of any Participant shall be effective for one
year following the Effective Date or after the occurrence of a Change in
Control. Notwithstanding the foregoing, this Program shall terminate on the
first anniversary of the Change in Control, other than with respect to payments
or benefits to be paid or provided as a result of events that occur prior to the
first anniversary of the Change in Control.

         9. ASSIGNABILITY. The Company shall require any corporation, entity,
individual or other person who is the successor (whether direct or indirect by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Program. As used in
this Program, the term "Company" shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Program by operation of law, written agreement or
otherwise. It is a condition of this Program, and all rights of each person
eligible to receive benefits under this Program shall be subject hereto, that no
right or interest of any such person in this Program shall be assignable or
transferable in whole or in part, except by operation of law, including, but not
by way of limitation, lawful execution, levy, garnishment, attachment, pledge,
bankruptcy, alimony, child support or qualified domestic relations order or by
will or the laws of descent and distribution.

         10. WITHHOLDING. The Company may withhold from any amount payable or
benefit provided under this Program such Federal, state, local, foreign and
other taxes as are required to be withheld pursuant to any applicable law or
regulation.

         11. GENDER AND PLURALS. Wherever used in this Program document, words
in the masculine gender shall include masculine or feminine gender, and, unless
the context otherwise requires, words in the singular shall include the plural,
and words in the plural shall include the singular.





         12. PROGRAM CONTROLS. In the event of any inconsistency between this
Program document and any other communication regarding this Program, this
Program document controls.

         13. PROGRAM ADMINISTRATOR. This Program shall be administered by the
Company or its designee ("Administrator") as shall be designated from time to
time, provided that in the event of an impending Change in Control, the
Administrator may appoint a person independent of the Company or persons
operating under its control or on its behalf to be the Administrator effective
upon the occurrence of a Change in Control, and such Administrator shall not be
removed following a Change in Control. The decision of the Administrator upon
all matters within the scope of its authority shall be conclusive and binding on
all parties.

         14. BENEFIT CLAIMS AND APPEALS. The Administrator shall establish a
claims and appeals procedure. The Administrator shall have full discretionary
authority to determine the amount and timing of any benefit to be paid under the
Program. Unless otherwise required by applicable law, such procedures will
provide that the Participant has not less than sixty (60) days following receipt
of any adverse benefit determination within which to appeal the determination in
writing with the Administrator, and that the Administrator must respond in
writing within sixty (60) days of receiving the appeal, specifically identifying
those Program provisions on which the benefit denial was based and indicating
what, if any, information the Participant must supply in order to perfect a
claim for benefits.

         15. INDEMNIFICATION. To the extent permitted by law, the Company shall
indemnify the Administrator from all claims for liability, loss, or damage
(including the payment of expenses in connection with defense against such
claims) arising from any act or failure to act in connection with the Program.






                                    EXHIBIT A
                                    ---------

                                   DEFINITIONS
                                   -----------


"Board" means the Board of Directors of the Company.

"Cause" means (i) a Participant's conviction of, or plea of guilty or nolo
contendere to, a felony (other than a traffic-related felony), (ii gross
negligence or willful misconduct by the Participant having a material adverse
impact on the Company, or (iii) the Participant's willful refusal to attempt to
perform his job duties (other than due to Disability or an approved leave) after
receipt of written notice from the Company.

"Change in Control" means the occurrence of any of the following events on or
prior to June 30, 2006:

                  (a) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the "Exchange Act")) (a "Person") of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either (x) the then outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of paragraph (c) below; or

                  (b) Individuals who, as of the Effective Date, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

                  (c) Consummation of a reorganization, merger, consolidation,
sale or other disposition of all or substantially all of the assets of the
Company or an acquisition of the assets of another entity (a "Business
Combination"), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to consummation of such Business
Combination beneficially





own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of Common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or other governing body, if applicable), as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to consummation of such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust))
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then outstanding shares of common stock of the entity resulting from such
Business Combination or of the combined voting power of the then outstanding
voting securities of such entity, except to the extent that such ownership
existed prior to consummation of the Business Combination, and (C) at least a
majority of the members of the board of directors (or other governing body, if
applicable) of the entity resulting from such Business Combination were members
of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; or

                  (d) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

"Company" means Register.com, Inc., a Delaware corporation.

"Disability" means "Disability" as defined under a long-term disability plan of
the Company applicable to the Participant.

"Effective Date" means the date that the Program is adopted by the Board.

"Monthly Base Salary" means the higher of (i) the Participant's monthly base
salary as in effect immediately prior to the Change in Control and (ii) the
Participant's highest monthly base salary in effect at any time thereafter.

"Program" means The Register.com, Inc. Director Change in Control Severance
Program.






                                    EXHIBIT B
                                    ---------

                                     RELEASE
                                     -------

1. GENERAL RELEASE. In consideration of the payments and benefits set forth in
The Register.com, Inc. Director Change in Control Severance Program (the
"Program"), _______________ (the "Employee") for himself, his heirs,
administrators, representatives, executors, successors and assigns (collectively
"Releasors") does hereby irrevocably and unconditionally release, acquit and
forever discharge Register.com, Inc. (the "Company") and its subsidiaries,
affiliates and divisions and their respective, current and former trustees,
officers, directors, partners, shareholders, agents, advisors, representatives,
and employees, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, "Releasees"), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys' fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Employee and Releasors had, now have, or may have in the
future against each or any of the Releasees from the beginning of the world
until the date hereof in connection with the Employee's employment and
termination thereof (collectively, "Claims").

2. [RELEASE OF DISCRIMINATION CLAIMS. Without in any way limiting the generality
of the foregoing, this Release constitutes a full release and disclaimer of any
and all Claims arising out of or relating in any way to the Employee's
employment, continued employment, retirement, resignation, or termination of
employment with the Company, whether arising under or out of a statute
including, but not limited to, Title VII of the Civil Rights Act of 1964, 42
U.S.C.ss.1981, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990, the Family and Medical Leave Act, the
National Labor Relations Act, the Worker Adjustment and Retraining Notification
Act, the Americans With Disabilities Act, any county, municipal, and any other
federal, state or local statute, ordinance or regulation, all as may be amended
from time to time, or common law claims or causes of action relating to alleged
discrimination, breach of contract or public policy, wrongful or retaliatory
discharge, tortious action, inaction, or interference of any sort, defamation,
libel, slander, personal or business injury, including without limitation
attorneys' fees and costs, all Claims for salary, bonus, vacation pay, and
reimbursement for expenses. The Employee has specifically waived his right to
recover in his own lawsuit as well as the right to recover in a suit brought by
any other person or entity on the Employee's behalf or on behalf of a class of
persons in which the Employee is or could be considered a member.





3. EMPLOYEE'S RIGHT TO REVOKE. The parties acknowledge that the Employee shall
have the right to revoke and cancel this Release at any time within the
seven-day period following its execution. If the Employee desires to revoke and
cancel this Release, he must do so in writing to Legal Department, Register.com,
Inc., 575 Eight Avenue, 11th Floor, NY, NY 10018, and all terms of the Release
shall be void and of no effect. If this Release is canceled and revoked by the
Employee, the Company shall have no obligations under the Program.

4. EMPLOYEE'S RIGHT TO CONSULT ATTORNEY/45 DAYS TO CONSIDER. The Employee is
advised and encouraged by the Company to consult with an attorney before signing
this Release. The Employee affirms that he has carefully read and fully
understands this Release, has had sufficient time to consider it, has had an
opportunity to ask questions and have it explained, and is entering into this
Release freely and voluntarily, with an understanding that the general release
will have the effect of waiving any action or recovery he might pursue for any
Claims arising on or prior to the date of the execution of this Release. This
Release was given to the Employee on (Notice_Date). The Employee had until
(Notice_Date), a period in excess of 45 days to consider it.]*

5. EXCLUSIONS FROM RELEASE. Expressly excluded from the release provided in this
Release are (i) any Claims by the Releasors for compensation and benefits to be
provided to the Employee under the Program or any written employment, consulting
or similar agreement between the Employee and the Company or any of its
subsidiaries, (ii) any Claims by the Releasors for accrued or vested benefits to
which the Employee may be entitled under any of the benefit plans, programs,
policies of the Company and its subsidiaries in which the Employee participates,
and (iii) any Claims by the Releasors related to the Employee's indemnification
as an officer, director and employee of the Company or its subsidiaries. The
parties agree that this Release shall not affect the rights and responsibilities
of the US Equal Employment Opportunity Commission (hereinafter "EEOC") to
enforce the Age Discrimination in Employment Act of 1967, as amended and other
laws. In addition, the parties agree that this Release shall not be used to
justify interfering with the Employee's protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC. The parties
further agree that the Employee knowingly and voluntarily waives all Claims that
arose prior to the date hereof that the Releasors may have against the
Releasees, or any of them, to receive any benefit or remedial relief (including,
but not limited to, reinstatement, back pay, front pay, damages, attorneys'
fees, experts' fees) as a consequence of any investigation or proceeding
conducted by the EEOC.

6. GOVERNING LAW. This Release shall be governed and construed in accordance
with the laws of the State of New York, without regard to principles of conflict
of laws.

(A) Included to comply with age discrimination laws (ADEA). Alternatively, the
Company could exclude ADEA claims from the release and eliminate the provisions.


--------
*    Included to comply with age discrimination laws (ADEA). Alternatively, the
Company could exclude ADEA claims from the release and eliminate the provisions.






7. REFORMATION. In case any provision or provisions contained in this Release
shall for any reason be held to be invalid, illegal or unenforceable in any
respect by any court or administrative body with competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect the remaining
provisions hereof, which shall remain in full force and effect. Any provision(s)
so determined to be invalid, illegal or unenforceable shall be reformed so that
they are valid, legal and enforceable to the fullest extent permitted by law.


                                            Employee:

                                            ----------------------------------
                                            [            ]
                                            Date:
                                                 ----------------


Accepted and Acknowledged:

REGISTER.COM, INC.


--------------------------
By:






